502 So. 2d 1388 (1987)
STATE of Louisiana
v.
Nathaniel WILLIAMS.
No. 86-KA-1961.
Supreme Court of Louisiana.
February 26, 1987.
*1389 William J. Guste, Jr., Atty. Gen., Harry F. Connick, Dist. Atty., Michael McMahon, Rockne Moseley, Asst. Dist. Attys., for plaintiff-appellant.
Clyde Darrow Merritt, New Orleans, for defendant-appellee.
PER CURIAM.
The ruling of the trial court granting defendant's motion to quash is vacated, and this case is remanded for all further proceedings in accord with the law. The failure of the legislature to provide a "cleansing period" limiting the use of prior convictions for the same offense in recidivist prosecutions under R.S. 40:966(D), does not deprive the accused of due process or the equal protection of the law. See, State v. Forrest, 439 So. 2d 404 (La.1983).
JUDGMENT REVERSED; CASE REMANDED.